Exhibit 10.4
 
RESTRICTED STOCK AGREEMENT
 
THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of October 30,
2015, by and between Cross Country Healthcare, Inc., a Delaware corporation
(“Cross Country”) and New Mediscan Diagnostic Services, Inc., a California
corporation (the “Stockholder”).
 
WHEREAS, pursuant to that certain Purchase Agreement dated as of October 19,
2015 among Cross Country, the Stockholder, and certain other parties (the
“Purchase Agreement”), Cross Country is acquiring, simultaneously with execution
hereof, the Interests (capitalized terms used but not defined in this Agreement
have the meanings given to them in the Purchase Agreement); and
 
WHEREAS, as partial consideration for its acquisition of the Interests, Cross
Country is issuing, simultaneously herewith, the Stock Consideration; and
 
WHEREAS, the obligation of Cross Country to consummate the Transactions
(including the issuance of the Stock Consideration) is subject to, among other
things, the Stockholder’s execution and delivery of this Agreement;
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, receipt of which is hereby acknowledged, Cross Country
and the Stockholder hereby agree as follows:
 
1.   Issuance of Shares.  Simultaneously herewith, Cross Country is issuing to
the Stockholder an aggregate of 349,871 shares (the “Shares”) of Cross Country’s
common stock, par value $0.0001 per share (the “Common Stock”).
 
2.   Restrictions on Transfer.  The Stockholder hereby agrees that the
Stockholder shall have no right to and shall not effect any transfer, sale,
assignment, disposition, pledge, Encumbrance or mortgage (including any hedging
transaction), directly or indirectly, with respect to any of the Shares (a
“Share Transfer”) unless in accordance with this Section 2; provided, that a
transfer to Dennis Ducham, Emily Serebryany, the Emily Serebryany Trust dated
4/16/14, Val Serebryany or the Val Serebryany Family Trust dated 2/18/14 (each,
a “Permitted Transferee”) shall not be considered a Share Transfer for purposes
of this Agreement so long as the transferee executes and delivers a Restricted
Stock Agreement in substantially the form attached to the Purchase Agreement as
Exhibit 6.1(m) (a “Permitted Transfer”).
 
a.  Prior to the 183rd day following the Closing Date, Stockholder may not
effect a Share Transfer.
 
b.  Thereafter, the Stockholder may effect Share Transfers for up to an
aggregate of 43,734 Shares [1/8 of initial number of Shares] in any three-month
period.
 
In the event that the Stockholder effects a Share Transfer in violation of the
restrictions in this Section 2, such Share Transfer shall be null and void, and
Cross Country shall not reflect on its records any change in ownership of any
Shares as a result of any such disposition.
 
 
 

--------------------------------------------------------------------------------

 
 
3.   Rights as a Holder of Shares.  From and after the Closing Date, the
Stockholder shall have, with respect to the Shares, all of the rights of a
holder of shares of Common Stock, including, without limitation, the right to
vote the Shares, to receive and retain all dividends payable to holders of
shares of record on and after the issue date and to exercise all other rights,
powers and privileges of a holder of Common Stock, with the exception that the
Stockholder shall not, directly or indirectly, effect a Share Transfer in any
manner whatsoever unless in accordance with this Agreement.
 
4.   Legend.  The Stockholder agrees to the imprinting of the following legend
on any certificate or certificates evidencing the Shares (with such corrections
or changes thereto as may be agreed by the Stockholder and Cross Country):
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE (I) HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933.  THE SHARES HAVE BEEN ACQUIRED FOR INVESTMENT AND
MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SHARES UNDER THE SECURITIES ACT OF 1933
OR AN OPINION OF COUNSEL THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT, AND
(II) ARE SUBJECT TO THE RESTRICTIONS CONTAINED IN A RESTRICTED STOCK AGREEMENT
DATED AS OF OCTOBER 30, 2015 (A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE ISSUER HEREOF).”
 
5.   Securities Representations.  The Shares are being issued to the Stockholder
in reliance upon the following express representations and warranties of the
Stockholder.  The Stockholder represents and warrants that:
 
a.  The Stockholder is acquiring the Shares for investment for its own account,
not as a nominee or agent, and not with a view to the sale or distribution of
any part thereof, and the Stockholder has no present intention of selling,
granting participation in, or otherwise distributing the same.  The Stockholder
does not have any contract, undertaking, agreement, or arrangement with any
Person to sell, transfer or grant participations to such Person, or to any third
party, with respect to any of the Shares.
 
b.  The Stockholder understands that the Shares have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”) on the grounds
that the issuance thereof is exempt from registration under the Securities Act,
and that Cross Country’s reliance on such exemption is predicated in part on the
representations set forth herein.
 
c.  The Stockholder (i) has sufficient knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risks of
acquiring the Shares, (ii) is able to bear the economic risk of the investment
in the Shares for an indefinite period, including a complete loss of capital,
and (iii) has been afforded (A) the opportunity to ask such questions as it has
deemed necessary of, and to receive answers from, Representatives of Cross
Country; (B) access to information about Cross Country and Country Country’s
financial condition, results of operations, business and properties sufficient
to enable it to evaluate its investment; and (C) the opportunity to obtain such
additional information that Cross Country possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to such investment.
 
 
2

--------------------------------------------------------------------------------

 
 
d.  Stockholder represents that it is an “accredited investor,” as defined under
Regulation D of the Securities Act, has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of its purchase of the Shares, and has the ability to bear the economic
risks of such purchase.
 
6.           Miscellaneous.
 
a.  This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, personal legal representatives, successors,
trustees, administrators, distributees, devisees and legatees.  The Stockholder
may not assign this Agreement.
 
b.  No modification or waiver of any of the provisions of this Agreement shall
be effective unless in writing and signed by the party against whom it is sought
to be enforced.
 
c.  This Agreement may be executed in one or more counterparts, all of which
taken together shall constitute one contract.
 
d.  The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.
 
e.  The headings of the sections of this Agreement have been inserted for
convenience of reference only and shall in no way restrict or modify any of the
terms or provisions hereof.
 
f.  All notices and other communications hereunder shall be validly given or
made if in writing, (i) when delivered personally (by courier service or
otherwise), (ii) when sent by electronic mail, receipt confirmed, or (iii) when
actually received if mailed by first-class certified or registered United States
mail or recognized overnight courier service, postage-prepaid and return receipt
requested, in each case to the address of the party to receive such notice or
other communication as set forth in Section 10.5 of the Purchase Agreement, or
at such other address as any party hereto may from time to time advise the other
parties pursuant to Section 10.5 of the Purchase Agreement.
 
g.  This Agreement shall be construed, interpreted and governed by, and the
legal relationships of the parties hereunder determined in accordance with, the
internal laws of the State of Delaware without reference to rules relating to
conflicts of law.
 
[Signature Page Follows.]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

  CROSS COUNTRY HEALTHCARE, INC.                     By: /s/ William J. Grubbs  
  Name: William J. Grubbs     Title: Chief Executive Officer and President      
      NEW MEDISCAN DIAGNOSTIC SERVICES, INC.                     By: /s/ Dennis
Ducham     Name: Dennis Ducham     Title:  President  

 
 
[Signature Page to the Restricted Stock Agreement - New Mediscan Diagnostic
Services, Inc.]